Exhibit 10.2

FIRST DATA CORPORATION

2015 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I - PURPOSE

1.01 Purpose.

The purpose of the Plan is to provide employees of the Company and its
Designated Affiliates an opportunity to (1) acquire a proprietary interest in
the Company and (2) share in the Company’s future success by acquiring shares of
Common Stock. It is the Company’s intention to have the Plan (other than any
Sub-Plans) qualify as an “employee stock purchase plan” under Section 423 of the
Code. Accordingly, the provisions of the Plan (other than any Sub-Plans) shall
be administered in a manner that is consistent with the requirements of
Section 423 of the Code.

ARTICLE II - DEFINITIONS

2.01 Affiliate.

“Affiliate” means any parent corporation or subsidiary corporation of the
Company (as determined in accordance with Section 424 of the Code).

2.02 Base Compensation.

“Base Compensation” means regular base straight-time gross earnings annualized
as of the relevant Offering Commencement Date, excluding (1) payments, if any,
for overtime, incentive compensation, commissions, shift premiums, bonuses,
stock or other equity-based compensation, and (2) any other special or one-time
remuneration of a Participant during an Offering Period. Notwithstanding the
foregoing, the Plan Administrator may, in its discretion, on a uniform and
nondiscriminatory basis, establish a different definition of “Base Compensation”
for a subsequent Offering Period prior to the Offering Commencement Date of such
subsequent Offering Period.

2.03 Board.

“Board” means the Board of Directors of the Company.

2.04 Change in Control.

“Change in Control” has the meaning set forth in the Company’s 2015 Omnibus
Incentive Plan, as it may be amended from time to time, or any successor plan
thereto.

2.05 Code.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto. Reference in the Plan to any section of the Code shall be deemed to
include any regulations or other interpretive guidance under such section, and
any amendments or successor provisions to such section, regulations or guidance.



--------------------------------------------------------------------------------

2.06 Common Stock.

“Common Stock” means the Class A common stock, par value $0.01 per share, of the
Company (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).

2.07 Company.

“Company” means First Data Corporation, a Delaware corporation, and any
successor entity thereto.

2.08 Designated Affiliate.

“Designated Affiliate” means any Affiliate that has been designated by the Board
or the Plan Administrator from time to time in its sole discretion as an
Affiliate whose employees are eligible to participate in the Plan.

2.09 Designated Foreign Affiliates.

“Designated Foreign Affiliates” means any Designated Affiliate organized under
the laws of any jurisdiction or country other than the United States of America.

2.10 Eligible Employees.

“Eligible Employees” means, subject to the limitations set forth in
Section 4.02, any individual employed by the Company or a Designated Affiliate
who has completed at least twelve (12) months of service with the Company or a
Designated Affiliate, except (1) individuals who are not employed by the Company
or a Designated Affiliate prior to the beginning of an Offering Period or prior
to such other time period specified by the Plan Administrator, (2) individuals
who provide services to the Company or any of its Designated Affiliates as
independent contractors who are reclassified as common law employees for any
reason except for federal income and employment tax purposes, and (3) employees
who reside in countries for whom such employees’ participation in the Plan would
result in a violation under any applicable corporate, securities or other laws
of such country of residence.

2.11 Exchange Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto. Reference in the Plan to any section (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretive guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or other interpretive
guidance.

2.12 Fair Market Value.

“Fair Market Value” means, on a given date, (1) if the Common Stock is listed on
a national securities exchange, the closing sales price of the Common Stock
reported on the primary exchange on which the Common Stock is listed and traded
on such date, or, if there are no such sales on that date, then on the last
preceding date on which such sales were reported, (2) if the Common Stock is not
listed on any national securities exchange but is quoted in an inter-dealer
quotation system on a last sale basis, the average between the closing bid price
and ask price reported on such date, or, if there is no such sale on that date,
then on the last preceding date on which a sale was reported, or (3) if the
Common Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last sale basis, the amount determined by the
Plan Administrator in good faith to be the fair market value of the Common
Stock.

 

2



--------------------------------------------------------------------------------

2.13 New Purchase Date.

“New Purchase Date” means a new Purchase Date, as designated by the Plan
Administrator, if the Plan Administrator shortens any Offering Period then in
progress.

2.14 Notice Period.

“Notice Period” means the later of (1) the period commencing on the Offering
Commencement Date relating to the applicable shares of Common Stock and ending
on the second anniversary thereof, or (2) the period commencing on the Purchase
Date related to the applicable shares of Common Stock that were purchased and
ending on the first anniversary thereof.

2.15 Offering Commencement Date.

“Offering Commencement Date” means the first day of each Offering Period.

2.16 Offering End Date.

“Offering End Date” means the last day of each Offering Period.

2.17 Offering Period.

“Offering Period” means the three-month period or six-month period established
by the Plan Administrator in accordance with Section 5.01.

2.18 Participant.

“Participant” means, with respect to an Offering Period, an Eligible Employee
who is participating in such Offering Period, as provided in Section 4.01.

2.19 Person.

“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

2.20 Plan.

“Plan” means this First Data Corporation 2015 Employee Stock Purchase Plan, as
it may be amended from time to time.

2.21 Plan Administrator.

“Plan Administrator” means the Board or a committee of two or more individuals
(which committee need not be a committee of the Board) designated by the Board
to administer the Plan (including any Sub-Plan); provided, that, notwithstanding
appointment of a Plan Administrator, the Board may take any action permitted to
be exercised by the Plan Administrator under the Plan (including any Sub-Plan)
in accordance with Section 10.01 hereof.

2.22 Purchase Date.

“Purchase Date” means, with respect to any Offering Period, the Offering End
Date associated with such Offering Period (or such other date established by the
Plan Administrator prior to the applicable Offering Commencement Date or
pursuant to Section 9.02); provided, however, if any such date is not a Trading
Day, the Purchase Date shall be the next business day that is a Trading Day.

 

3



--------------------------------------------------------------------------------

2.23 Purchase Price.

“Purchase Price” means an amount per share of Common Stock equal to ninety-five
percent (95%) of the lesser of (x) the Fair Market Value of a share of Common
Stock on the Offering Commencement Date, or if such Offering Commencement Date
is not a Trading Day, the next business day that is a Trading Day, and (y) the
Fair Market Value of a share of Common Stock on the Purchase Date, or if such
Purchase Date is not a Trading Day, the next business day that is a Trading Day.

2.24 Reserves.

“Reserves” has the meaning set forth in Section 9.01.

2.25 Rule 16b-3.

“Rule 16b-3” has the meaning set forth in Section 10.01.

2.26 Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto. Reference in the Plan to any section (or rule promulgated under) the
Securities Act shall be deemed to include any rules, regulations or other
interpretive guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or other interpretive
guidance.

2.27 Sub-Plan.

“Sub-Plan” means any sub-plan to this Plan that has been adopted by the Board or
the Plan Administrator for the purpose of providing employees of Designated
Foreign Affiliates or otherwise outside the United States of America the
opportunity to (1) acquire a proprietary interest in the Company and (2) share
in the Company’s future success by acquiring shares of Common Stock, with each
such sub-plan designed to comply with local laws applicable to offerings in such
foreign jurisdictions. Although any Sub-Plan may be designated a separate and
independent plan from the Plan in order to comply with applicable local laws,
the limits specified in Section 3.01 shall apply in the aggregate to the Plan
and all Sub-Plans adopted hereunder.

2.28 Subscription.

“Subscription” means an Eligible Employee’s authorization for payment to be made
by such Eligible Employee for Common Stock purchases under this Plan (including
any Sub-Plan) in the form and manner specified by the Plan Administrator (which
may include enrollment by submitting forms, by voice response, internet access
or other electronic means).

2.29 Trading Day.

“Trading Day” means a day on which the national stock exchange upon which the
Common Stock is listed is open for trading.

 

4



--------------------------------------------------------------------------------

ARTICLE III –SHARES OF COMMON STOCK

3.01 Shares of Common Stock Reserved For the Plan.

(a) Subject to adjustment in connection with any changes in capitalization of
the Company, as provided for in Section 9.01, the maximum number of shares of
Common Stock which may be issued under the Plan shall be 6,327,292.

(b) In connection with each Offering Period, the Plan Administrator may specify
a maximum number of shares of Common Stock that may be purchased by any
Participant on any Purchase Date during such Offering Period, and/or by all
Participants on any Purchase Date during such Offering Period. If the total
number of shares of Common Stock to be issued on any Purchase Date exceeds the
maximum number of shares of Common Stock available for issuance under the Plan,
the Company shall (1) make a pro-rata allocation of the shares of Common Stock
available for delivery and distribution in as nearly a uniform manner as shall
be practicable and the Plan Administrator determines to be equitable, (2) return
the balance of payroll deductions credited to the account of each Participant
under the Plan as promptly as practicable, and (3) have the discretion to
terminate any or all Offering Periods then in effect pursuant to
Section 5.01(a). If any rights granted under the Plan terminate for any reason
without having been exercised, the shares of Common Stock not purchased under
such rights shall again become available for issuance under the Plan.

3.02 Participant’s Interest in Rights to Purchase Common Stock.

(a) Until the applicable shares of Common Stock are issued (as evidenced by the
appropriate entry on the books of the Company), a Participant shall only have
the rights of an unsecured creditor with respect to such shares of Common Stock,
and no right to vote or receive dividends or any other rights as a stockholder
shall exist with respect to such shares of Common Stock.

(b) A Participant shall have no interest in the shares of Common Stock covered
by a right to purchase such shares of Common Stock under the Plan until such
right has been exercised.

ARTICLE IV – ELIGIBILITY AND PARTICIPATION

4.01 Enrollment and Participation.

(a) Any individual who, on the day preceding an Offering Commencement Date,
qualifies as an Eligible Employee may elect to become a Participant in the Plan
for such Offering Period by completing and submitting a Subscription, in the
form and manner prescribed for this purpose by the Company (including a payroll
deduction authorization form). The Subscription shall be filed with the Company
in accordance with the procedures as established by the Company, as may be in
effect from time to time. Eligible Employees may not have more than one
(1) Subscription in effect with respect to any Offering Period.

(b) Once enrolled in the Plan, a Participant shall continue to participate in
the Plan until such Participant ceases to be an Eligible Employee or withdraws
from the Offering Period or the Plan in accordance with Section 6.03. Under the
foregoing automatic enrollment provisions, payroll deductions will continue at
the level in effect immediately prior to any new Offering Commencement Date,
unless changed in advance by the Participant in accordance with Section 6.03. A
Participant who withdraws from the Plan in accordance with Section 6.03 may
again become a Participant if such individual is then an Eligible Employee, by
following the procedure described in Section 4.01(a).

 

5



--------------------------------------------------------------------------------

4.02 Limitations on Participation.

Notwithstanding any provisions of the Plan to the contrary, no Eligible Employee
shall be granted a right to purchase shares of Common Stock pursuant to the
Plan:

(a) if, immediately after the option is granted, such Eligible Employee owns
shares of Common Stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of Common Stock (for purposes of
this Section 4.02(a), the rules of Section 424 of the Code shall apply in
determining stock ownership of any Eligible Employee), pursuant to the
requirements of Section 423(b)(3) of the Code; or

(b) which permits such Eligible Employee to purchase shares of Common Stock
under all employee stock purchase plans of the Company and its Designated
Affiliates that shall accrue at a rate which exceeds $25,000 in Fair Market
Value of the Common Stock (determined at the time such right to purchase Common
Stock is granted) for each calendar year in which such right is outstanding,
pursuant to the requirements of Section 423(b)(8) of the Code. When applying the
limitations of this Section 4.02(b), (1) the right to purchase Common Stock
under an option accrues when the option (or any portion thereof) first becomes
exercisable during the calendar year, (2) the right to purchase Common Stock
under an option accrues at the rate provided in the option, but in no case may
such rate exceed $25,000 in Fair Market Value of such Common Stock (determined
at the time such option is granted) for any one (1) calendar year, and (3) a
right to purchase Common Stock which has accrued under one option granted
pursuant to the Plan may not be carried over to any other option to purchase
Common Stock.

ARTICLE V – OFFERING PERIODS

5.01 Offering Periods.

(a) The Plan shall be implemented through consecutive quarterly or semi-annual
Offering Periods, as shall be determined by the Plan Administrator prior to the
first Offering Period, with new Offering Commencement Dates commencing on the
first Trading Day on or after (i) January 1, April 1, July 1, and October 1 of
each year (or at such other times as may be determined by the Plan
Administrator) to the extent the Plan Administrator establishes quarterly
Offering Periods, and (ii) January 1 and July 1 of each year (or at such other
times as may be determined by the Plan Administrator) to the extent the Plan
Administrator establishes semi-annual Offering Periods. The first Offering
Period is expected to commence on January 1, 2016. Each Offering Period shall
comply with the requirements of Section 423(b)(5) of the Code. The Plan
Administrator shall have the power to terminate or change the duration and/or
frequency of the Offering Periods (including the Offering Commencement Date)
with respect to future Offering Periods without stockholder approval. Any such
changes shall be announced prior to the scheduled beginning of the affected
Offering Period.

(b) A Subscription that is in effect on an Offering End Date will automatically
be deemed to be a Subscription for the Offering Period that commences
immediately following such Offering End Date, provided that the Participant is
still an Eligible Employee and has not withdrawn such Participant’s Subscription
in accordance with Section 6.03. Payroll deductions will continue at the level
in effect immediately prior to the new Offering Commencement Date, unless
changed in advance by the Participant in accordance with Section 6.03.

 

6



--------------------------------------------------------------------------------

5.02 Grant of Option.

On each Offering Commencement Date, each Participant will automatically be
granted an option to purchase as many shares of Common Stock (rounded down to
the nearest whole share of Common Stock) as may be purchased with such
Participant’s payroll deductions during the related Offering Period at the
Purchase Price, subject to the limitations set forth in Sections 3.01 and 4.02.

ARTICLE VI – PAYROLL DEDUCTIONS

6.01 Amount of Payroll Deductions.

An Eligible Employee’s Subscription shall authorize payroll deductions at a
rate, in whole percentages, of no less than one percent (1%) and no more than
fifteen percent (15%) of such Participant’s Base Compensation, as elected by the
Participant, on each payroll date that the Subscription is in effect. Payroll
deductions shall commence on the first payroll date following the Offering
Commencement Date and shall continue until the Participant changes the rate of
such Participant’s payroll deductions or terminates such Participant’s
participation in the Plan, in each case, as provided for in Section 6.03.

6.02 Participant’s Account.

All payroll deductions made with respect to a Participant shall be credited to
such Participant’s recordkeeping account under the Plan. A Participant may not
make any separate cash payment into such account. No interest shall accrue or be
paid on any amount withheld from a Participant’s pay under the Plan or credited
to the Participant’s account, unless required by law. Except as provided in this
Section 6.02, all amounts in a Participant’s account shall be used to purchase
whole shares of Common Stock and no cash refunds shall be made from such
account. Any amounts that are insufficient to purchase whole shares shall be
credited to the Participant’s account, and added to any fractional amounts
resulting on subsequent Purchase Dates. Upon liquidation or other closing of a
Participant’s account, any fractional amounts shall be paid in cash to the
Participant. In addition, any amounts that are withheld but unable to be applied
to the purchase of Common Stock because of the limitations of Section 4.02 shall
be returned to the Participant without interest and shall not be used to
purchase shares of Common Stock with respect to any other Offering Period under
the Plan.

6.03 No Changes in Payroll Deductions; Termination of Subscription.

(a) Except as may be permitted by the Plan Administrator, as determined in its
sole discretion, following the Offering Commencement Date associated with an
Offering Period, a Participant may terminate such Participant’s Subscription for
the Offering Period (but may not otherwise increase or decrease such
Participant’s level of elected payroll deductions) under the Subscription with
respect to such Offering Period.

(b) Any termination of a Subscription shall only be deemed effective if such
termination is executed pursuant to procedures established by the Plan
Administrator. If a Participant terminates such Participant’s Subscription with
respect to an Offering Period, the accumulated payroll deductions in such
Participant’s account at the time the Subscription is withdrawn shall be paid
without interest to such Participant as soon as practicable after receipt of
such Participant’s notice of withdrawal and such Participant’s Subscription for
the current Offering Period will be automatically terminated, and no further
contributions for the purchase of shares of Common Stock will be made during the
Offering Period or subsequent Offering Periods unless and until such Participant
re-enrolls in the Plan pursuant to Section 4.01(a). Any re-enrollment in the
Plan shall be effective only at the commencement of a subsequent Offering
Period.

 

7



--------------------------------------------------------------------------------

ARTICLE VII – TERMINATION OF EMPLOYMENT/FAILURE TO REMAIN AN ELIGIBLE EMPLOYEE

7.01 Termination of Employment/Failure to Remain an Eligible Employee.

Termination of a Participant’s employment for any reason, including, but not
limited to, retirement and death, or the failure of a Participant to remain an
Eligible Employee, in each case, shall immediately terminate such Participant’s
participation in the Plan. In such event, the accumulated payroll deductions in
such Participant’s account shall be paid without interest to such Participant
(or such Participant’s beneficiary) as soon as practicable after such event. In
such event, such Participant’s Subscription for the current Offering Period will
be automatically terminated, and no further contributions for the purchase of
shares of Common Stock will be made during the Offering Period or subsequent
Offering Periods. For purposes of this Section 7.01, an Eligible Employee shall
not be deemed to have terminated employment in the case of sick leave, military
leave, or any other leave of absence approved by the Plan Administrator;
provided, however, that such leave of absence is for a period of not more than
ninety (90) days or re-employment upon the expiration of such leave is
guaranteed by contract or statute.

ARTICLE VIII – EXERCISE OF RIGHTS TO PURCHASE COMMON STOCK

8.01 Automatic Exercise.

(a) Unless a Participant terminates such Participant’s Subscription as provided
for in Section 6.03, a Participant’s right to purchase shares of Common Stock
will be automatically exercised on each Purchase Date for the applicable
Offering Period. The right to purchase shares of Common Stock will be exercised
by using the accumulated payroll deductions in such Participant’s account as of
each such Purchase Date to purchase the maximum number of whole shares of Common
Stock (rounded down to the nearest whole share) that may be purchased at the
Purchase Price. The number of whole shares of Common Stock that will be
purchased for each Participant on the Purchase Date shall be determined by
dividing (1) such Participant’s accumulated payroll deductions in such
Participant’s account as of the Purchase Date by (2) the Purchase Price.

(b) At the time an option granted under the Plan is exercised, in whole or in
part, or at the time some or all of the shares of Common Stock issued to a
Participant under the Plan are disposed of, the Participant must make adequate
provisions for any applicable federal, state and/or local withholding tax and
other applicable tax obligations, if any, which arise upon the Purchase Date or
the disposition of the shares of Common Stock. At any time, the Company or a
Designated Affiliate may, but will not be obligated to, withhold from the
Participant’s compensation the amount necessary to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to the sale or disposition of shares
of Common Stock by the Participant earlier than as described in
Section 423(a)(1) of the Code.

8.02 Delivery of Common Stock.

(a) As promptly as practicable after each Purchase Date, the number of whole
shares of Common Stock purchased by each Participant pursuant to Section 8.01
shall be deposited into an account established in the Participant’s name with
the broker designed by the Plan Administrator for such purpose.

(b) Shares of Common Stock that are purchased under the Plan will be held in an
account in the Participant’s name in uncertificated form. Furthermore, shares of
Common Stock to be delivered to a Participant under the Plan will be registered
in the “street name” of such Participant.

 

8



--------------------------------------------------------------------------------

ARTICLE IX – CHANGES IN CAPITALIZATION; ADJUSTMENTS UPON CHANGE IN CONTROL

9.01 Changes in Capitalization.

Subject to any required action by the stockholders of the Company, (1) the
number of shares of Common Stock covered by each option under the Plan that have
not yet been exercised, (2) the number of shares of Common Stock that have been
authorized for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), (3) the number of shares of Common Stock set
forth in Section 3.01(a), (4) the Purchase Price per share, and (5) the maximum
number of shares of Common Stock that may be purchased by any Participant on any
Purchase Date during an Offering Period, shall, if applicable, be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, subdivision, combination or reclassification of the Common Stock
(including any such change in the number of shares of Common Stock effected in
connection with a change in domicile of the Company), or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company, or any increase or decrease in the value of a
share of Common Stock resulting from a spinoff or split-up; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Plan Administrator, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided for herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an option.

9.02 Adjustments Upon Change in Control.

(a) In the event of a Change in Control, the Board may take any action it deems
necessary or desirable with respect to any option or ongoing Offering Period,
including, but not limited to: (1) terminating the Plan and returning all
contributions made by Participants in connection with such termination of the
Plan, (2) establishing a New Purchase Date, or (3) providing that each
outstanding option under the Plan will be assumed or an equivalent option will
be substituted by the successor corporation or a parent or subsidiary of the
successor corporation.

(b) For purposes of this Section 9.02, an option granted under the Plan shall be
deemed to be assumed upon a Change in Control, if, at the time of issuance of
the stock or other consideration, each holder of an option under the Plan would
be entitled to receive the same number and kind of shares of stock or the same
amount of property, cash or securities as such holder would have been entitled
to receive upon the occurrence of the transaction if the holder had been,
immediately prior to the transaction, the holder of the same number of shares of
Common Stock covered by the option at such time (after giving effect to any
adjustments in the number of shares of Common Stock covered by the option as
provided for in Section 9.01); provided, however, that if the consideration
received in the transaction is not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Plan
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per share consideration received by holders of shares of Common Stock in the
transaction.

 

9



--------------------------------------------------------------------------------

ARTICLE X – ADMINISTRATION

10.01 Appointment of Plan Administrator.

The Plan Administrator shall administer the Plan. To the extent required for
transactions under the Plan to qualify for the exemptions available under Rule
16b-3 promulgated under the Exchange Act (“Rule 16b-3”), all actions relating to
awards to persons subject to Section 16 of the Exchange Act shall be taken by
the Board unless each person who serves as the Plan Administrator is a
“non-employee director” within the meaning of Rule 16b-3 or such actions are
taken by a sub-Plan Administrator of the Plan Administrator (or the Board)
comprised solely of “non-employee directors.”

10.02 Authority of Plan Administrator.

The Plan Administrator shall have full and plenary authority, subject to the
provisions of the Plan, to (1) promulgate such rules and regulations as it deems
necessary for the proper administration of the Plan, (2) interpret the
provisions of, reconcile any inconsistency in, correct any defect in and/or
supply any omission in the Plan, and supervise the administration of the Plan,
(3) adopt Sub-Plans, and (4) take all action in connection therewith or in
relation thereto as it deems advisable. All determinations by the Plan
Administrator under the Plan shall, to the fullest extent permitted by law, be
final, conclusive, and binding on all Persons. The Company shall pay all
expenses incurred in connection with the administration of the Plan. No
individual who serves as the Plan Administrator shall be personally liable for
any action, determination, or interpretation made in good faith with respect to
the Plan, and all individuals who serve as the Plan Administrator shall be fully
indemnified by the Company with respect to any such action, determination or
interpretation, to the fullest extent permitted by law and the Company’s by-laws
and certificate of incorporation.

ARTICLE XI – MISCELLANEOUS

11.01 Amendment and Termination.

(a) The Board may at any time and for any reason terminate the Plan. Except as
provided in Article IX, no such termination of the Plan may affect options
previously granted, provided that the Plan or an Offering Period may be
terminated by the Plan Administrator on a Purchase Date or by the Board’s
setting a New Purchase Date with respect to an Offering Period then in progress
if the Board determines that termination of the Plan and/or the Offering Period
is in the best interests of the Company and the stockholders or if continuation
of the Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of a change after the effective date of the Plan
in the generally accepted accounting principles applicable to the Plan. Either
the Board or the Plan Administrator may amend the Plan. Except as provided in
Section 9.01 and this Section 11.01, no amendment to the Plan shall make any
change in any option previously granted that adversely affects the rights of any
Participant. In addition, to the extent necessary to comply with Rule 16b-3 or
Section 423 of the Code (or any successor rule or provision or any applicable
law or regulation), the Company shall obtain stockholder approval in such a
manner and to such a degree as so required.

(b) Without stockholder consent and without regard to whether any Participant’s
rights may be considered to have been adversely affected, the Board or the Plan
Administrator shall be entitled to change the Offering Period, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, permit tax withholding in excess of the amount designated by a
Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Base Compensation, and establish such other limitations or procedures as the
Board or the Plan Administrator determines, in its sole discretion, are
advisable and consistent with the Plan.

 

10



--------------------------------------------------------------------------------

(c) Upon termination of the Plan, the date of termination shall be considered a
Purchase Date, and any cash remaining in Participants’ accounts will be applied
to the purchase of Common Stock, unless otherwise determined by the Board. Upon
termination of the Plan, the Board shall have the authority to establish
administrative procedures regarding the exercise of outstanding rights to
purchase shares of Common Stock or to determine that such rights shall not be
exercised.

11.02 Use of Funds.

All payroll deductions received or held by the Company or any Designated
Affiliate under this Plan may be used by the Company or such Designated
Affiliate for any corporate purpose and neither the Company nor any Designated
Affiliate shall be obligated to segregate such payroll deductions.

11.03 Transferability; Notice of Disposition.

(a) Neither payroll deductions credited to a Participant’s account nor any
rights with regard to the exercise of a right to purchase Common Stock or to
receive shares of Common Stock under the Plan may be assigned, transferred,
pledged, or otherwise disposed of in any way by the Participant other than by
will or the laws of descent and distribution or as provided in Section 7.01. Any
such attempted assignment, transfer, pledge, or other disposition shall be void
ab initio. During a Participant’s lifetime, rights to purchase shares of Common
Stock that are held by such Participant shall be exercisable only by such
Participant.

(b) Each Participant shall notify the Company, in writing, if such Participant
disposes of any of the shares of Common Stock purchased in any Offering Period
pursuant to the Plan if such disposition occurs within the Notice Period. The
Company may, at any time during the Notice Period, place a legend or legends on
any book entry representing shares of Common Stock acquired pursuant to the Plan
requesting that the Company’s transfer agent notify the Company of any transfer
of such shares of Common Stock. The obligation of the Participant to provide
such notice shall continue notwithstanding the placement of any such legend on
the book entry.

11.04 Term; Stockholder Approval of the Plan.

The Plan shall be effective upon its approval by the Board and shall be approved
by the stockholders of the Company, in any manner permitted by applicable
corporate law, within twelve (12) months before or after the Plan is adopted by
the Board. No purchase of shares of Common Stock pursuant to the Plan shall
occur prior to such stockholder approval. The Plan shall terminate on the
earliest to occur of (1) termination of the Plan by the Plan Administrator
(which termination may be effected by the Board at any time), (2) issuance of
all of the shares of Common Stock available for issuance under the Plan; or
(3) the tenth (10th) anniversary of the earlier to occur of approval of the Plan
by the Board or approval of the Plan by the stockholders of the Company.

11.05 No Employment Rights; Effect of the Plan.

(a) The Plan does not, directly or indirectly, create in any employee or class
of employees, any right with respect to continuation of employment with the
Company or any of its Affiliates, and it shall not be deemed to interfere in any
way with the right of the Company or any Affiliate employing such person to
terminate, or otherwise modify, an employee’s employment at any time.

(b) The provisions of the Plan shall, in accordance with its terms, be binding
upon, and inure to the benefit of, all successors of each Participant,
including, without limitation, such Participant’s estate and the executors,
administrators or trustees thereof, heirs and legatees, and any receiver,
trustee in bankruptcy or representative of creditors of such Participant.

 

11



--------------------------------------------------------------------------------

11.06 Governing Law.

The Plan shall be governed by and construed in accordance with the internal laws
of the State of Delaware applicable to contracts made and performed wholly
within the State of Delaware, without giving effect to the conflict of laws
provisions thereof.

11.07 Miscellaneous.

(a) Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
Person, designated by the Company for the receipt thereof.

(b) Conditions Upon Issuance of Shares of Stock. Shares of Common Stock shall
not be issued with respect to an option unless the exercise of such option and
the issuance and delivery of such shares of Common Stock pursuant thereto shall
comply with all applicable provisions of law, including, without limitation, the
Securities Act, the Exchange Act, applicable state securities laws and the
requirements of any stock exchange upon which the shares of Common Stock may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance. As a condition to the exercise of an
option, the Company may require the person exercising such option to represent
and warrant at the time of any such exercise that the shares of Common Stock are
being purchased only for investment and without any present intention to sell or
distribute such Common Stock if, in the opinion of counsel for the Company, such
a representation is required by any of the aforementioned applicable provisions
of law.

 

12